Citation Nr: 1734876	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-26 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for vision disturbances and blurry vision, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  During the hearing, the Veteran raised the issue of whether she was unemployable due to her service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for vision disturbances and blurry vision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current TBI was incurred in service.



CONCLUSION OF LAW

The criteria for service connection for a TBI are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a TBI, which she relates to an in-service motor vehicle accident.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran incurred a TBI during an in-service motor vehicle accident, and she carries a current diagnosis of TBI.  See, e.g., VA examination (September 2016).

Throughout the appeal, the AOJ has denied service connection for a TBI on the basis that the Veteran "is already service connected for a traumatic brain injury" as she is in receipt of a disability rating for mild post-concussive syndrome with migraine headaches under Diagnosis 8100 (covering headaches).  See, e.g., Statement of the Case (January 2011).

The Board finds, however, that a TBI, which is rated under Diagnostic Code 8045, and headaches, which are rated under Diagnostic Code 8100, are separate and distinct disabilities.  Indeed, the rating criteria for a TBI (Diagnostic Code 8045) contemplate numerous manifestations other than those of headaches, as compared to Diagnostic Code 8100, which only contemplate headaches.

As the Veteran's current TBI was incurred and service and VA has already found that the Veteran is service-connected for TBI, the Board finds that service connection for TBI is warranted.

The Board notes that issues pertaining to the evaluation of the Veteran's TBI, to include the presence and severity of various manifestations as well as pyramiding with her disability rating under Diagnostic Code 8100, are downstream from the issue of entitlement to service connection decided herein, and thus, will not be discussed.


ORDER

Service connection for a TBI is granted.


REMAND

The Veteran seeks service connection for vision disturbances and blurry vision, to include as secondary to service-connected post-concussive syndrome with headaches.

The Veteran competently reports vision disturbances and blurry vision.  See, e.g., Board hearing (June 2017).  However, on VA examination in November 2008, a VA physician found that the Veteran's vision was within normal limits.

The Board seeks further insight from an ophthalmologist into the nature and etiology of the Veteran's reported visual disturbances and blurry vision.

In June 2017, the Veteran testified that she is no longer able to work due, in part, to her blurry vision.  See Board hearing (June 2017).  The Veteran's claim for TDIU is remanded, as it is inextricably intertwined with her service connection claim for vision disturbances and blurry vision.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records, to include VA treatment records from December 2016 to present.

2.  Notify the Veteran that she can submit lay statements from herself and from other individuals who have first-hand knowledge of in-service and post-service her visual disturbances and blurry vision.  Provide her a reasonable period of time to submit this evidence.

3.  Schedule the Veteran for an examination, to be conducted, if possible, by an ophthalmologist.  The examiner is to review the record and address the nature, onset and etiology of the Veteran's reported visual disturbance and blurry vision.

(A)  The examiner is to identify any vision disorder the Veteran has had since April 2008.  The ophthalmologist is to address the Veteran's report of vision disturbance and blurry vision.

(B)  The examiner is to opine as to whether it is at least as likely as not that any currently diagnosed vision disorder is related to service.

(C)  The examiner is to opine as to whether it is at least as likely as not that any currently diagnosed vision disorder is caused or aggravated by the Veteran's service-connected TBI or post-concussive syndrome with migraine headaches.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The ophthalmologist's report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


